Citation Nr: 0308421	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  01-03 501A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1963 
to September 1967 and from November 1968 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
evaluation from September 1999, the month in which the 
veteran filed his original claim for service connection for 
PTSD.  The veteran has appealed the rating assigned for the 
disorder.  By a January 2001 rating decision, the RO assigned 
an increased rating of 50 percent for PTSD from the September 
1999 effective date of the service connection award.  The 
veteran has continued his disagreement with the rating 
assigned for PTSD.  The veteran testified at a hearing at the 
RO in February 2002 and at a video conferencing hearing 
before the undersigned in December 2002 in support of his 
appeal.  

In April 2001, while the appeal as to the increased rating 
issue was pending, the veteran filed an application for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The Board finds that 
although the individual unemployability was not developed or 
certified for adjudication as part of the present appeal, the 
Board has jurisdiction over the matter as an intertwined 
issue.  The VA General Counsel has held that where an 
appealed issue concerns entitlement to an increased rating 
for a service-connected disability, the Board has 
jurisdiction to address the question of entitlement to a 
total rating based on individual unemployability as a 
component of the increased rating claim, provided that the 
claim is based solely upon the disability or disabilities 
which are the subject of the increased rating claim.  See 
VAOPGCPREC 6-96 (August 16, 1996).  (the Board is required to 
address an individual unemployability claim under 38 C.F.R. 
§ 4.16(b) where the issue is expressly raised by the claimant 
or the record before the Board contains evidence that the 
appellant may be unable to secure or follow a substantially 
gainful occupation due to service-connected disability).  It 
is well established that some claims are so intimately 
connected that, in the interest of judicial economy and 
avoidance of piecemeal litigation, they should be appealed 
together.  Smith v. Gober, 236 F.3d, 1370, 1372 (Fed. Cir. 
2001); see also Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992).  In the present 
case, in view of the determination herein, the veteran 
satisfies the schedular requirements for an individual 
unemployability rating; no question of entitlement based on 
extraschedular consideration is involved.  38 C.F.R. 
§ 3.321(b) (2002).  

In view of the favorable decision herein as to the individual 
unemployability claim, the veteran will not be prejudiced by 
Board consideration of the matter without RO development in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384, 
390-391 (1993) (when the Board addresses a question that has 
not been adjudicated by the RO, it must consider whether the 
appellant has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
nightmares, intrusive thoughts, avoidance of certain 
activities, increased arousal symptoms, memory deficit, sleep 
disturbance, poor concentration and judgment, distrust of 
others, and a need to isolate himself, and is productive of 
deficiencies in most areas such as work, mood, and ability to 
maintain effective relationships.  

2.  The service-connected PTSD is not productive of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, a grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation as to time or place, or memory loss for names 
of close relatives, his own occupation or his own name.  

3.  The veteran has a high school equivalency diploma and has 
occupational experience in a variety of jobs, including 
factory work and police/security work.  

4.  In addition to PTSD, the veteran has established service 
connection for hearing loss, evaluated as noncompensably 
disabling. 

5.  The veteran's service-connected disabilities are of such 
nature and severity as to preclude him from obtaining or 
maintaining gainful employment consistent with his education 
and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Code 9411 
(2002).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 C.F.R. § 4.16(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statements of the case set forth the applicable 
law and regulations and explained the basis for the RO's 
determination that the evidence of record was insufficient to 
warrant an increased rating for PTSD.  The October 2001 
supplemental statement of the case set forth the full text of 
the VCAA regulations.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible pursuant to the 
expanded VA duty to assist.  All referenced VA outpatient 
treatment records were requested, and all available records 
were obtained.  The veteran underwent a VA examination in 
November 2000 in connection with his PTSD claim.  The status 
of his psychiatric complaints is well documented in 
outpatient treatment records and in the report of a VA 
hospitalization from September to November 2000.  To the 
extent that the Board can ascertain, there is no additional 
VA or private evidence that might be obtained to substantiate 
the veteran's claim.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.    

Factual Background  

The veteran's original claim for service connection for PTSD 
was received in September 1999.  

The veteran underwent a VA psychiatric examination in June 
2000 in connection with that claim.  He related that in 
service he had had duty in the Infantry and as a policeman.  
Since service he had worked as security police and had 
various jobs in bars and doing factory work.  His longest job 
was 14 years and he had been terminated.  He was about to 
lose his current factory job due to his nerves.  The veteran 
related that his wife of 23 years had died two years earlier 
of cancer.  The veteran had a long history of heavy drinking 
but had abstained entirely since 1996.  He reported a long 
history of nightmares, none of which had been about Vietnam 
until the past September.  He complained of having difficulty 
dealing with people.  He felt withdrawn and very bothered by 
loud noises.  On examination the veteran did not speak 
spontaneously and provided vague information due to poor 
memory.  There was a severe underlying depression.  The 
examiner expressed the opinion that the veteran's performance 
at the interview indicated that he would not be expected to 
function consistently in a job due to severe depression, poor 
concentration and possible organicity due to heavy drinking.  
Regarding PTSD, the picture was not typical and most of the 
disability was not, in the examiner's opinion due to PTSD.  
The examiner stated that the veteran's difficulty dealing 
with people and accepting authority was due to PTSD only in 
part.  The veteran was severely depressed, and that was due 
only in part to PTSD since the depression had obviously 
increased since the death of his wife.  Startle response, 
hyperalertness and chronic alcoholism were attributed to the 
PTSD in part.  The Global Assessment of Functioning (GAF) 
score was estimated at 50, and the veteran was considered 
unable to function consistently in an earning capacity.  

VA outpatient treatment records dated from September 1999 
through September 2000 show that the veteran underwent an 
initial assessment in September 1999 a GAF score of 39 was 
recorded.  The diagnosis was PTSD, rule out depression, rule 
out bereavement.  A GAF score of 60-65 was recorded on a 
separate evaluation in September 1999 and again in October 
1999 and December 1999.  A GAF score of 55 was recorded on 
another date in December 1999.  Subsequent GAF scores ranged 
from 55 to 63.  The veteran received both individual and 
group psychotherapy. 

An August 2000 statement from a VA therapist stated that over 
the past year the veteran had been treated with psychotherapy 
and psychiatric medications to control his PTSD symptoms.  
The therapist stated that the veteran was in need of 
intensive inpatient residential PTSD treatment due to the 
severity and worsening of his symptoms.  The veteran had been 
employed at nine jobs during the past year and was about to 
leave his tenth job.  The veteran had difficulty maintaining 
jobs, was overwhelmed easily and became easily irritated and 
angry.  He was suspicious of other people and lacked 
concentration and memory to complete tasks.  

The veteran was hospitalized at a VA hospital from September 
to November 2000.  The chief complaints were intrusive 
thoughts, nightmares, irritability, nervousness and depressed 
mood.  It was reported that he had an exacerbation of PTSD 
symptoms shortly after the death of his wife, the loss of a 
job, and medical complications.  He exhibited symptoms of 
reexperiencing, avoidance, and arousal due to PTSD.  He lived 
in his home alone.  His stepchildren lived nearby but he had 
regular contact with only one stepdaughter.  He was active in 
Alcoholics Anonymous.  On mental status examination, mood was 
depressed.  It was reported that the veteran needed written 
reminders for appointments since he had difficulty with 
short-term memory.  His judgment was at times impaired.  
During the hospitalization he completed Day Hospital 
assignments.  He was resistant to occupational therapy.  He 
stated that he wanted nothing to do with civilians and that 
he continued to feel that the only people he could relate to 
were Vietnam veterans.  The Axis I diagnoses at discharge 
were PTSD, major depression, nicotine dependence and alcohol 
dependence in sustained full remission.  The veteran was 
considered unemployable due to PTSD and depressive 
symptomatology.  

The veteran underwent a VA psychiatric examination in 
November 2000, during his hospitalization.  Current symptoms 
of PTSD involved arousal and reenactment.  He still 
experienced nightmares and intrusive thoughts.  He 
experienced hypervigilance, increasing anger, startle 
response and irritability.  He was isolated and detached from 
others.  He found increasing difficulty keeping jobs because 
of isolation, and irritability and distrust of other people.  
On examination the veteran was wearing full Vietnam 
paraphernalia as well as dark glasses.  He said he preferred 
to scrutinize others but did not want anyone to scrutinize 
him, suggesting a veil of paranoia.  His mood was mildly 
depressed, his thought process showed evidence of a negative 
view of himself.  His attention was slightly impaired, as was 
his concentration.  The Axis I diagnoses included PTSD and 
dysthymia.  The GAF score for PTSD was 50 currently and 60 
over the past year.  The GAF for dysthymia was 65, 60 over 
the last year.  The examiner expressed the opinion that the 
depression remained a factor in the veteran's social and 
occupational impairment but that the PTSD impairment was more 
severe.  The report contained the following language:  "The 
rating board wants to separate the symptoms of depression 
that are significant in terms of the negative view of himself 
and the future and decreased interest.  The symptoms of 
[PTSD] are those pertaining to reenactment, arousal, and 
avoidance."

In April 2001 the veteran filed a claim for a total rating 
based on individual unemployability.  He stated that he had 
last worked full time in September 2000 and that the most he 
ever earned in any one year was $24,000 in 1998.  He 
indicated that he had completed his GED after service.  He 
submitted a list of jobs with the application and the longest 
period of employment was from December 1972 to December 1986 
at Ravenna Arsenal Inc. where he worked as a patrolman until 
the job was terminated.  

VA vocational counseling records dated in February and March 
2001 are of record.  It was found that the veteran was not 
feasible for the achievement of a vocational goal and 
therefore not feasible for vocational rehabilitation 
services.  It was found that he had a vocational impairment 
due to difficulty with interpersonal relationships, memory 
deficits, poor concentration and judgment, low stress 
tolerance and sleep disturbance which would make it difficult 
for him to adhere to a regimented schedule.  It was found 
that he had been unable to return to employment due to the 
severity of his PTSD symptoms coupled with the exacerbation 
of depression and anxiety.  

In a March 2001 statement, a VA physician who was the 
Director of PTSD Services at a VA medical center related that 
the veteran was currently receiving individual psychotherapy 
and psychotropic medication for PTSD symptoms that included 
depression, intrusive thoughts, anger, nightmares and 
nervousness.  Continued treatment was recommended.  The 
physician stated that due to the veteran's symptomatology and 
current treatment, the veteran was unemployable, and 
employment at this time would exacerbate his symptoms. 

VA outpatient treatment records dated from October 2000 to 
May 2002 show that the veteran continued to receive regular 
psychotherapy.  The GAF scores reported during this period 
ranged from 45 to 60.  

The veteran testified at a hearing at the RO in May 2002 and 
at a video conferencing hearing before the Board in December 
2002.  He stated that he received weekly psychotherapy at a 
VA facility.  He described his PTSD symptoms as preferring to 
remain by himself, having a poor memory, experiencing panic 
attacks, having split second mood changes "from normal to 
anger," and sleep problems.  He stated that he was unable to 
sleep through the night and during the day went back to bed.  
He was currently taking tranquilizers and antidepressant 
medications.  He even had recently moved from Cleveland to an 
area in South Ohio where he could be by himself.  

Legal Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (2002).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(2002).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (2002).  

PTSD is rated under Diagnostic Code 9411 of the VA rating 
schedule, which requires application of the VA General Rating 
Formula for Mental Disorders, as set forth in 38 C.F.R. § 
4.130, effective November 7, 1996.  For ratings of 50 
percent, 70 percent and 100 percent, the General Rating 
Formula provides as follows:  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

The Global Assessment of Functioning (GAF) scale is a scale 
that reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" [citing the Diagnostic And Statistical Manual For 
Mental Disorders of the American Psychiatric Association (4th 
ed.), p.32.].  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

A total rating based on individual unemployability is 
assigned when the evidence shows that service-connected 
disabilities preclude a veteran from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience.  See 38 U.S.C.A. §§ 1155; 38 C.F.R. 
3.340, 3.341, and 4.16(a) (2002).  There must be impairment 
of such degree that it is impossible for the average person 
with such disabilities to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  The 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities. See §§ 3.341, 4.16, 4.19 (2002); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  For the purposes of 
38 C.F.R. 4.16(a), marginal employment shall not be 
considered substantially gainful employment.  "Marginal 
employment" generally shall be deemed to exist when the 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
Census, as the poverty threshold for one person.  

Before a question of individual unemployability can be 
addressed, the claimant must satisfy the schedular criteria 
set forth in 38 C.F.R. § 4.16(a) (2002).  Those criteria are 
met when one disability is ratable at 60 percent or more, or 
when two or more disabilities are ratable at 40 percent or 
more, with sufficient additional evidence to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability for the purpose of meeting the 
60 percent requirement.  

Discussion  

Increased rating for PTSD  

The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2002).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (holding that although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern) does not apply.  
Separate ratings known as "staged ratings" are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The veteran contends that his service-connected PTSD is more 
disabling than reflected in the 50 percent rating assigned 
for the disorder.  The evidence of record is consistent in 
its description of the manifestations of PTSD.  The veteran 
displays many characteristic symptoms which are diagnostic of 
the disorder, including intrusive recollections, persistent 
reexperiencing of traumatic events, avoidance of stimuli 
associated with combat, and persistent symptoms of increased 
arousal such as irritability, anger and sleep problems.  In 
addition, the veteran experiences memory deficits, poor 
concentration and judgment and low stress tolerance.  He is 
distrustful of others.  The veteran lives a rather isolated 
existence and has problems getting along with other people.  

The clinical picture is complicated by the fact that the 
veteran has nonservice-connected disorders that contribute to 
some degree to his psychiatric symptomatology, including 
depressive disorder, alcoholism, and possible residual 
organicity associated with alcoholism.  The veteran is 
reported to have stopped drinking in about 1996, and there is 
nothing in the record to suggest that he has resumed.  To the 
contrary, he appears to be diligent in complying with an 
Alcoholic Anonymous regimen.  A more significant disability, 
however, is caused by depression, but the extent of resulting 
impairment cannot be accurately determined from the record.  
Although a VA examiner itemized certain symptoms that are due 
to depression and differentiated them from certain symptoms 
of PTSD, it is not the nature of the symptoms but rather 
their impact on social and industrial functioning that 
controls the assignment of the rating, and no such evidence 
is of record.  When it is not possible to separate the 
effects of nonservice-connected disorders from those of 
service-connected disorders, the Board is required under 
38 C.F.R. § 3.102 to resolve reasonable doubt in the 
claimant's favor and find that the manifestations are 
attributable to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology due to 
a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
Consequently, for the purpose of this decision, the veteran's 
depression will be considered as if it were a manifestation 
of PTSD.  

The Board is precluded from assigning a disability evaluation 
on the basis of factors that are outside of the criteria 
established by regulation; to do so would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Consideration must be limited to factors that are "inherent" 
in the rating criteria, and the characterizations of overall 
impairment provided by clinical personnel must not be 
disregarded.  Massey¸ Id.  

The GAF scores reported on compensation examinations and in 
outpatient treatment records provide an important form of 
impairment classification by clinical personnel.  The GAF 
scores reported during the period covered by the service 
connection award range from a low of 39 to a high of 65 but 
appear to predominate in the area of 50 to 55.  Under the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders of the American Psychiatric Association, 
4th Edition (DSM-IV), scores from 51 to 60 are considered to 
represent moderate symptoms.  Scores from 41 to 50 represent 
serious symptoms.  

In applying the criteria, the weight given to the GAF scores 
must be consistent with the evidence describing the nature of 
the actual impairment.  The record shows that the veteran has 
a long history of conflict with other people because of 
anger, irritability and a bad temper.  His therapists have 
expressed the belief that his inability to get along with 
people would constitute an obstacle to work.  He also becomes 
easily stressed and overwhelmed by the pressures of the job.  
It is clear from the treatment records and examination 
reports that the veteran has experienced "deficiencies in 
most areas," such as work, school, family relations, 
judgment, thinking, or mood as required by the criteria for a 
70 percent rating.  While he does not have some of the 
individual symptoms listed in the criteria, such as illogical 
or obscured speech, obsessional rituals, spatial 
disorientation or neglect of personal appearance, the 
veteran's tendency to become stressed and overwhelmed and his 
easy irritability and inclination to become angry are well 
documented and are of sufficient degree to warrant the 
assignment of a 70 percent schedular evaluation.  

In finding that the veteran's disability most nearly 
approximates the criteria for a 70 percent rating, the Board 
is also finding that the criteria for a schedular 100 percent 
are not met, even with consideration of 38 C.F.R. § 4.7 
(2002) (where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned).  The criteria for a schedular 100 
percent require "total occupational and social impairment" 
due to symptoms of a nature and severity that is not 
documented in the present record, including gross impairment 
of thought processes, delusions or hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation to time or space, 
or severe memory loss.  Accordingly, the Board finds that the 
assignment of a 70 percent schedular evaluation for PTSD is 
warranted but that a preponderance of the evidence is against 
the assignment of a rating higher than 70 percent.  Where a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Total Rating Based on Individual Unemployability

As a result of the decision herein to award a 70 percent 
schedular rating for PTSD, the veteran now meets the 
schedular requirements set forth in 38 C.F.R. § 4.16(a) for a 
total rating based on individual unemployability.  In 
addition to the PTSD, his service-connected disabilities 
include hearing loss, rated noncompensably disabling since 
July 1987.  Since hearing loss is not shown in the record to 
contribute to the veteran's occupational impairment, his 
entitlement to an individual unemployability rating must be 
based on the severity of PTSD symptoms alone. 

The analysis of the individual unemployability claim 
parallels that set forth above with respect to the schedular 
rating for PTSD to the extent that the Board has found that 
all psychiatric impairment must be deemed to be as the result 
of PTSD and that the impairment resulting from nonservice-
connected depression or to alcohol-induced organicity cannot 
be quantified on the basis of the evidence of record.  In 
addition, the physician who conducted the November 2000 VA 
examination, the therapists who have provided statements on 
the veteran's behalf, and the vocational rehabilitation 
counselor are all consistent in attributing the veteran's 
occupational deficiencies to PTSD.  The PTSD is 
occupationally disabling to the extent that the veteran was 
found to have a serious employment handicap within the VA 
definition and was denied VA vocational rehabilitation 
benefits on the basis of that finding.  The counselor found 
in fact that the veteran would require multiple VA services 
to address his many impairments, let alone employment.  There 
are no clinical records which affirmatively state a contrary 
opinion that the veteran is in fact able to work.  

Accordingly, the Board finds that the evidence of record is 
sufficient to support a determination that the service-
connected PTSD, without consideration of his age or 
nonservice-connected physical disorders, which include 
arthritis and hypoglycemia, renders the veteran incapable of 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience.  


ORDER

An initial rating of 70 percent, but no higher, is granted 
for PTSD, subject to the criteria governing the payment of 
monetary awards.  

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
criteria governing the payment of monetary awards.  



                       
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

